Dismissed and Memorandum Opinion filed May 29, 2003








 
Dismissed and Memorandum Opinion filed May 29, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00155-CR
____________
 
JEREMY
ALLAN ANDREWS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 176th District Court
Harris
County, Texas
Trial
Court Cause No. 848,907
 

 
M
E M O R A N D U M   O P I N I O N
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this Court.  See Tex.
R. App. P. 42.2.  Because this
Court has not delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Judgment rendered
and Memorandum Opinion filed May 29, 2003.
Panel consists of
Justices Anderson, Seymore, and Guzman.
Do not publish C Tex.
R. App. P. 47.2(b).